DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 07/12/2021 are acknowledged and have been considered. 
	 Regarding the rejection of the independent claims under 35 U.S.C. 112(b), Applicant’s remarks are persuasive. Accordingly, the rejection of the independent claims under 35 U.S.C. 112(b) is withdrawn. 

Status of Claims
Claims 1-13 and 21-27 were previously pending, with claims 14-20 having been previously canceled. 
As of the amendments to the claims filed 07/12/2021, claims 1, 12, and 13 are amended. 
Claims 1-13 and 21-27 are currently under examination. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski et al. (US 2016/0236009 A1, hereinafter "Sabczynski") in view of Kaminaga et al. (US 2007/0238963 A1, hereinafter "Kaminaga"). 
Regarding claim 1, Sabczynski discloses: 

sensing an outer surface of a body of a subject ("obtaining s104 surface coordinates indicative of a position and shape ... of at least part of the surface of the thorax of said associated patient, and at least a part of the surface of the abdomen of said associated patient" Sabczynski: [0110]-[0112]), the sensing providing body surface data comprising a skin surface of the subject ("By 'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate system, but which is representative of a position and shape of a surface, such as a surface of a patient, such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]);
using machine learning ("a learning approach may be employed" Sabczynski: [0155]; "embodiments can include model fitting approaches or neural networks" Sabczynski [0155]) to predict a surface of an internal organ of the subject based on the body surface data ("surface of the organ, such as the lung, is estimated based on the surface coordinates, such as the measurements of the surface scanner" Sabczynski: [0144]), the surface predicted as a mesh or volume mask ("model comprises a patient-specific mesh of chest, the organ, and abdomen" Sabczynski: [0065]) output by the machine learning (“a learning approach may be employed” Sabczynski: [0155]);
and controlling the scanner based on the predicted surface of the internal organ (“3D data 342 indicative of positions of internal structures” Sabczynski: [0130]; "3D data 342 may also be input to a radiation therapy planning workstation 366, which may output a radiation therapy plan 368. The tumor position 364 as well as the radiation therapy plan 368 may be sent to an online control computer 370 for controlling a radiation source 374" Sabczynski: [0134]).
Sabczynski is not being relied upon for teaching:
the scanner controlled for scan range or coil placement. 

the scanner controlled for scan range ("the range refers to a physical range where a detector is to perform signal detection or image creation on the basis of energy that is supplied by the medical image diagnostic apparatus using an X ray" Kaminaga: [0098]; "photographing condition of an X-ray CT apparatus is a physical amount, such as start position and range (bed movement amount) of scan" Kaminaga: [0112]) or coil placement ("in the case of an MRI apparatus, the photographing conditions may include parameters, such as a photographing range, insertion direction or body position of a patient, a magnetic field intensity, a pulse sequence, a type of detection coil, a location where the detection coil is provided" Kaminaga: [0113]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the medical image diagnostic apparatus as taught by Kaminaga. One of ordinary skill in the art would have been motivated to make this modification because "precision for the comparative diagnosis may not be sufficiently obtained only by using a photographing plan (for example, a scan range and a reconstruction position) of the previous test" (Kaminaga: [0013]). Therefore, it would be beneficial to have "medical image diagnostic system that are capable of creating shared information, by which medical information in the past can be widely applied and be reproduced with high precision, and of efficiently utilizing the shared information" (Kaminaga: [0014]).

Regarding claim 12, Sabczynski discloses: 
The method of claim 1, wherein the scanner is a magnetic resonance (MR) scanner ("imaging unit may be a CT-scanner or an NMR scanner" Sabczynski: [0130]). 
Sabczynski remains silent on: 
the controlling includes selecting placements of a plurality of coils of the MR scanner.
However, in a similar invention in the same field of endeavor, Kaminaga teaches a medical image diagnostic apparatus (Title) that makes it possible to automatically set photographing condition and photographing range, among other parameters: 
the controlling includes selecting placements of a plurality of coils of the MR scanner ("in the case of an MRI apparatus, the photographing conditions may include parameters, such as a photographing range, insertion direction or body position of a patient, a magnetic field intensity, a pulse sequence, a type of detection coil, a location where the detection coil is provided" Kaminaga: [0113]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the medical image diagnostic apparatus as taught by Kaminaga. One of ordinary skill in the art would have been motivated to make this modification because "precision for the comparative diagnosis may not be sufficiently obtained only by using a photographing plan (for example, a scan range and a reconstruction position) of the previous test" (Kaminaga: [0013]). Therefore, it would be beneficial to have "medical image diagnostic system that are capable of creating shared information, by which medical information in the past can be widely applied and be reproduced with high precision, and of efficiently utilizing the shared information" (Kaminaga: [0014]).

Regarding claim 13, Sabczynski discloses: 
The method of claim 1, wherein the scanner is a computed tomography (CT) scanner. 
Sabczynski remains silent on: 
the controlling includes selecting a scan range of the CT scanner.

the controlling includes selecting a scan range of the CT scanner ("the range refers to a physical range where a detector is to perform signal detection or image creation on the basis of energy that is supplied by the medical image diagnostic apparatus using an X ray" Kaminaga: [0098]; "photographing condition of an X-ray CT apparatus is a physical amount, such as start position and range (bed movement amount) of scan" Kaminaga: [0112]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the medical image diagnostic apparatus as taught by Kaminaga. One of ordinary skill in the art would have been motivated to make this modification because "precision for the comparative diagnosis may not be sufficiently obtained only by using a photographing plan (for example, a scan range and a reconstruction position) of the previous test" (Kaminaga: [0013]). Therefore, it would be beneficial to have "medical image diagnostic system that are capable of creating shared information, by which medical information in the past can be widely applied and be reproduced with high precision, and of efficiently utilizing the shared information" (Kaminaga: [0014]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Kaminaga, further in view of Han (US 2017/0100078 A1, hereinafter "Han").
Regarding claim 2, the combination of Sabczynski and Kaminaga discloses: 
The method of claim 1, as described above, using machine learning ("a learning approach may be employed" Sabczynski: [0155]; "embodiments can include model fitting approaches or neural networks" 
The combination of Sabczynski and Kaminaga remains silent on: 
reducing dimensionality of the body surface data;
predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data;
and expanding the compact representation.
However, in a similar invention in the same field of endeavor, Han teaches a feature regression model which uses dimensionality reduction and principal component analysis in the prediction model ([0059]): 
reducing dimensionality of the body surface data ("dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information" Han: [0056]);
predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data ("can be combined or streamlined for a more compact representation of the distinctive information provided by the features" Han: [0056]);
and expanding the compact representation ("generating the pseudo-CT prediction model based on the feature vectors " Han: [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the feature regression model with dimensionality reduction as taught by Han. One of ordinary skill in the art would have been motivated to make this modification because "when the number of extracted features from the MR images increases, the task of creating a predictive model may become more difficult to accomplish. ... Therefore, if features extracted from all can be very expensive. … A large number of features may also cause unacceptable computational costs in using the prediction model to determine pseudo-CT images based on new MR data. Thus, in an embodiment, a dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information provided by the MR features. The dimensionality reduction module 132 can be used to capture most of the relevant information from an original feature vector when reducing the original number of dimensions" (Han: [0056]). 

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Han. 
Regarding claim 21, Sabczynski discloses: 
A method ("method for estimating organ coordinates" Sabczynski: [0004]) for controlling a scanner ("controlling a radiation source" Sabczynski: [0134]), comprising 
sensing an outer surface of a body of a subject ("obtaining s104 surface coordinates indicative of a position and shape ... of at least part of the surface of the thorax of said associated patient, and at least a part of the surface of the abdomen of said associated patient" Sabczynski: [0110]-[0112]), the sensing providing body surface data comprising a skin surface of the subject ("By 'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate system, but which is representative of a position and shape of a surface, such as a surface of a patient, such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]); 
using machine learning ("a learning approach may be employed" Sabczynski: [0155]; "embodiments can include model fitting approaches or neural networks" Sabczynski [0155]) to predict a surface of an internal organ of the subject based on the body surface data ("surface of the organ, such as the lung, is estimated based on the surface coordinates, such as the measurements of the surface scanner" Sabczynski: [0144]), 
using machine learning ("a learning approach may be employed" Sabczynski: [0155]; "embodiments can include model fitting approaches or neural networks" Sabczynski [0155]) to predict the surface ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144])
and controlling the scanner based on the predicted surface of the internal organ (“3D data 342 indicative of positions of internal structures” Sabczynski: [0130]; "3D data 342 may also be input to a radiation therapy planning workstation 366, which may output a radiation therapy plan 368. The tumor position 364 as well as the radiation therapy plan 368 may be sent to an online control computer 370 for controlling a radiation source 374" Sabczynski: [0134]).
Sabczynski remains silent on: 
reducing dimensionality of the body surface data, 
predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data, 
and expanding the compact representation.  
However, in a similar invention in the same field of endeavor, Han teaches a feature regression model which uses dimensionality reduction and principal component analysis in the prediction model ([0059]): 
reducing dimensionality of the body surface data ("dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information" Han: [0056]), 
predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data ("can be combined or streamlined for a more compact representation of the distinctive information provided by the features" Han: [0056]), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the feature regression model with dimensionality reduction as taught by Han. One of ordinary skill in the art would have been motivated to make this modification because "when the number of extracted features from the MR images increases, the task of creating a predictive model may become more difficult to accomplish. ... Therefore, if features extracted from all voxels of all the images from all the plurality of existing patients are used to build the predictive model, the computational cost for processing such huge amount of data can be very expensive. … A large number of features may also cause unacceptable computational costs in using the prediction model to determine pseudo-CT images based on new MR data. Thus, in an embodiment, a dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information provided by the MR features. The dimensionality reduction module 132 can be used to capture most of the relevant information from an original feature vector when reducing the original number of dimensions" (Han: [0056]). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Kaminaga and Han, further in view of Reda et al. (US 2016/0260213 A1, hereinafter "Reda").
Regarding claim 5, the combination of Sabczynski, Kaminaga, and Han discloses: 
The method of claim 2, as described above, 
predicting a compact representation ("can be combined or streamlined for a more compact representation of the distinctive information provided by the features" Han: [0056]). 
The combination of Sabczynski, Kaminaga, and Han remains silent on: 
includes predicting a set of organ latent variables representing a surface of an internal organ of the subject.
However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 
wherein predicting a compact representation includes predicting a set of organ latent variables representing a surface of an internal organ of the subject ("mapping between appearance features (observable variables) and anatomy orientation (α,β) (latent variables)" Reda: [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the learning-based regressor for detection of anatomy orientation as taught by Reda. One of ordinary skill in the art would have been motivated to make this modification because "[the] ability to automatically detect anatomy orientation will not only benefit various clinical use cases (e.g., automatic MR scan planning), but will also pave ways to other high-level medical image analysis tasks" (Reda: [0024]). 

Regarding claim 6, the combination of Sabczynski, Kaminaga, and Han discloses: 
The method of claim 5, as described above. 
The combination of Sabczynski, Kaminaga, and Han remains silent on: 
wherein predicting the set of organ latent variables includes using a regressor.
However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the learning-based regressor for detection of anatomy orientation as taught by Reda. One of ordinary skill in the art would have been motivated to make this modification because "[the] ability to automatically detect anatomy orientation will not only benefit various clinical use cases (e.g., automatic MR scan planning), but will also pave ways to other high-level medical image analysis tasks" (Reda: [0024]). 

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Han, further in view of Reda. 
Regarding claim 22, the combination of Sabczynski and Han discloses: 
The method of claim 21, as described above, 
predicting a compact representation ("can be combined or streamlined for a more compact representation of the distinctive information provided by the features" Han: [0056]). 
The combination of Sabczynski and Han remains silent on: 
wherein predicting a compact representation includes predicting a set of organ latent variables representing a surface of an internal organ of the subject.
However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the learning-based regressor for detection of anatomy orientation as taught by Reda. One of ordinary skill in the art would have been motivated to make this modification because "[the] ability to automatically detect anatomy orientation will not only benefit various clinical use cases (e.g., automatic MR scan planning), but will also pave ways to other high-level medical image analysis tasks" (Reda: [0024]). 

	Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Kaminaga and Han, further in view of Traub et al. (US 2019/0018149 A1, hereinafter “Traub”). 
Regarding claim 3, the combination of Sabczynski, Kaminaga, and Han discloses: 
The method of claim 2, as described above, 
wherein reducing the dimensionality ("dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information" Han: [0056])
includes [converting or turning] the body surface data ("surface coordinates indicative of a position and shape at a first point in time of at least a part of the surface of the thorax of said associated patient, and at least a part of the surface of the abdomen of said associated patient" Sabczynski: [0022]-[0024]) into body surface latent variables ("principal component analysis can be used" Sabczynski: [0155]). 
	Despite not mentioning the term ‘latent variables’ explicitly, Sabczynski nonetheless discloses the limitation of performing dimensionality reduction by turning the body surface data into body surface 
The combination of Sabczynski, Kaminaga, and Han remains silent on: 
encoding the body surface data.
However, in a similar invention in the same field of endeavor, Traub teaches a system and method for the determination of a dose in radiotherapy (Title) including a deep learning algorithm based on an autoencoder ([0060]): 
encoding the body surface data ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 

Regarding claim 4, the combination of Sabczynski, Kaminaga, Han, and Traub discloses: 
The method of claim 3, as described above. 
The combination of Sabczynski, Kaminaga, and Han remains silent on: 
wherein the encoding includes using an autoencoder.
However, in a similar invention in the same field of endeavor, Traub teaches a system and method for the determination of a dose in radiotherapy (Title) including a deep learning algorithm based on an autoencoder ([0060]): 
wherein the encoding includes using an autoencoder ("employed (deep) learning algorithm may be based on an autoencoder, comprising an encoder and a decoder, which is a known paradigm" Traub: [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 

	Regarding claim 10, the combination of Sabczynski, Kaminaga, and Han discloses: 
The method of claim 1, as described above, 
wherein the predicting includes: 
[converting or turning] the body surface data ("'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate system, but which is representative of a position and shape of a surface, such as a surface of a patient, such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]) into body surface principal 
predicting a set of organ principal coordinates ("estimating organ coordinates of at least a part of an organ" Sabczynski: Claim 1) representing the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]); and
[converting or turning] the set of organ principal coordinates to predict the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]).
The combination of Sabczynski, Kaminaga, and Han remains silent on: 
encoding the body surface data; 
decoding the set of organ principal coordinates. 
However, in a similar invention in the same field of endeavor, Traub teaches a system and method for the determination of a dose in radiotherapy (Title) including a deep learning algorithm based on an autoencoder ([0060]): 
encoding the body surface data ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]); 
decoding the set of organ principal coordinates ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the . 

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Han, further in view of Traub. 
Regarding claim 23, the combination of Sabczynski and Han discloses: 
The method of claim 21, as described above, 
wherein the predicting includes: 
[converting or turning] the body surface data ("'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate system, but which is representative of a position and shape of a surface, such as a surface of a patient, such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]) into body surface principal coordinates ("the diaphragm motion of a group of patient is transferred into its principal components" Sabczynski: [0155]);
predicting a set of organ principal coordinates ("estimating organ coordinates of at least a part of an organ" Sabczynski: Claim 1) representing the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]); and
[converting or turning] the set of organ principal coordinates to predict the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]).
The combination of Sabczynski and Han remains silent on: 
encoding the body surface data; 
decoding the set of organ principal coordinates. 

encoding the body surface data ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]); 
decoding the set of organ principal coordinates ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski, Kaminaga, and Han in view of Traub, further in view of Reda.
Regarding claim 11, the combination of Sabczynski, Kaminaga, Han, and Traub discloses: 
The method of claim 10, as described above,
predicting a set of organ principal coordinates ("estimating organ coordinates of at least a part of an organ" Sabczynski: Claim 1; "surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]). 
The combination of Sabczynski, Kaminaga, and Han remains silent on: 
wherein the encoding is performed by a first autoencoder,
by a regressor, 
and the decoding is performed by a second autoencoder,
the method further comprising, before the sensing:
training the first autoencoder using a first plurality of body surfaces;
training the second autoencoder using a first plurality of organ surfaces;
and training the regressor using a plurality of body-surface, organ surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values.
However, in a similar invention in the same field of endeavor, Traub teaches a system and method for the determination of a dose in radiotherapy (Title) including a deep learning algorithm based on an autoencoder ([0060]): 
wherein the encoding is performed by a first autoencoder ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]),
and the decoding is performed by a second autoencoder ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 
The combination of Sabczynski, Kaminaga, Han, and Traub remains silent on: 
predicting a set of organ principal coordinates is performed by a regressor, 

training the first autoencoder using a first plurality of body surfaces;
training the second autoencoder using a first plurality of organ surfaces;
and training the regressor using a plurality of body-surface, organ surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values.
However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 
predicting a set of organ principal coordinates is performed by a regressor ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]), 
the method further comprising, before the sensing ("pre-trained regressor" Reda: [0008]):
training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the first autoencoder (Traub’s “encoder”) using a first plurality of body surfaces ("At 404, orientation learning unit 206 extracts appearance (or visual) features from the training image data" Reda: [0042], Fig. 4);
training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the second autoencoder (Traub’s “decoder”) using a first plurality of organ surfaces ("At 402, orientation learning unit 206 receives training image data of an anatomical structure of interest" Reda: [0041], Fig. 4);
and training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the regressor ("pre-trained regressor" Reda: [0008]) using a plurality of body-surface, organ surface sets ("database of previously treated patients (e.g., training data)" Reda: [0031]), each body-surface, organ-surface set including a plurality of body-surface latent variable values ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the learning-based regressor for detection of anatomy orientation as taught by Reda. One of ordinary skill in the art would have been motivated to make this modification because "[the] ability to automatically detect anatomy orientation will not only benefit various clinical use cases (e.g., automatic MR scan planning), but will also pave ways to other high-level medical image analysis tasks" (Reda: [0024]). 

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski and Han in view of Traub, further in view of Reda. 
Regarding claim 24, the combination of Sabczynski, Han, and Traub discloses: 
The method of claim 23, as described above,
predicting a set of organ principal coordinates ("estimating organ coordinates of at least a part of an organ" Sabczynski: Claim 1; "surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]). 
The combination of Sabczynski and Han remains silent on: 
wherein the encoding is performed by a first autoencoder,
predicting a set of organ principal coordinates is performed by a regressor, 
and the decoding is performed by a second autoencoder,
the method further comprising, before the sensing:
training the first autoencoder using a first plurality of body surfaces;

and training the regressor using a plurality of body-surface, organ surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values.
However, in a similar invention in the same field of endeavor, Traub teaches a system and method for the determination of a dose in radiotherapy (Title) including a deep learning algorithm based on an autoencoder ([0060]): 
wherein the encoding is performed by a first autoencoder ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]),
and the decoding is performed by a second autoencoder ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the autoencoder allows the system to "radiate only the target area and to minimize the exposure and thus the damage to all other regions of the body" (Traub: [0003]). 
The combination of Sabczynski, Han, and Traub remains silent on: 
predicting a set of organ principal coordinates is performed by a regressor, 
the method further comprising, before the sensing:
training the first autoencoder using a first plurality of body surfaces;
training the second autoencoder using a first plurality of organ surfaces;

However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 
predicting a set of organ principal coordinates is performed by a regressor ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]), 
the method further comprising, before the sensing ("pre-trained regressor" Reda: [0008]):
training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the first autoencoder (Traub’s “encoder”) using a first plurality of body surfaces ("At 404, orientation learning unit 206 extracts appearance (or visual) features from the training image data" Reda: [0042], Fig. 4);
training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the second autoencoder (Traub’s “decoder”) using a first plurality of organ surfaces ("At 402, orientation learning unit 206 receives training image data of an anatomical structure of interest" Reda: [0041], Fig. 4);
and training ("database of previously treated patients (e.g., training data)" Reda: [0031]) the regressor ("pre-trained regressor" Reda: [0008]) using a plurality of body-surface, organ surface sets ("database of previously treated patients (e.g., training data)" Reda: [0031]), each body-surface, organ-surface set including a plurality of body-surface latent variable values ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]) and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values ("mapping between appearance features (observable variables) and anatomy orientation (α,β) (latent variables)" Reda: [0043]).
. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski in view of Traub, further in view of Reda. 
Regarding claim 25, Sabczynski discloses: 
A method ("method for estimating organ coordinates" Sabczynski: [0004]) for controlling a scanner ("controlling a radiation source" Sabczynski: [0134]), comprising
sensing an outer surface of a body of a subject ("obtaining s104 surface coordinates indicative of a position and shape ... of at least part of the surface of the thorax of said associated patient, and at least a part of the surface of the abdomen of said associated patient" Sabczynski: [0110]-[0112]), the sensing providing body surface data comprising a skin surface of the subject ("By 'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate system, but which is representative of a position and shape of a surface, such as a surface of a patient, such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]);
using machine learning ("a learning approach may be employed" Sabczynski: [0155]; "embodiments can include model fitting approaches or neural networks" Sabczynski [0155]) to predict a surface of an internal organ of the subject based on the body surface data ("surface of the organ, such as the lung, is estimated based on the surface coordinates, such as the measurements of the surface scanner" Sabczynski: [0144]), 
wherein the predicting ("position can be predicted" Sabczynski: [0141]) includes: 
[converting or turning] the body surface data ("'surface coordinates indicative of a position and shape' may be understood data which is provided in a three-dimensional coordinate system, but which is representative of a position and shape of a surface, such as a surface of a patient, such as an outer surface of a patient, such as a skin surface of a patient" Sabczynski: [0036]) into body surface principal coordinates ("the diaphragm motion of a group of patient is transferred into its principal components" Sabczynski: [0155]);
predicting a set of organ principal coordinates ("estimating organ coordinates of at least a part of an organ" Sabczynski: Claim 1) representing the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]); and
[converting or turning] the set of organ principal coordinates to predict the surface of the internal organ ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]),
and controlling the scanner based on the predicted surface of the internal organ (“3D data 342 indicative of positions of internal structures” Sabczynski: [0130]; "3D data 342 may also be input to a radiation therapy planning workstation 366, which may output a radiation therapy plan 368. The tumor position 364 as well as the radiation therapy plan 368 may be sent to an online control computer 370 for controlling a radiation source 374" Sabczynski: [0134]).
Sabczynski remains silent on: 
encoding the body surface data; 
decoding the set of organ principal coordinates, 
wherein the encoding is performed by a first autoencoder, 
performed by a regressor,
and the decoding is performed by a second autoencoder,
the first autoencoder having been trained using a first plurality of body surfaces,
the second autoencoder having been trained using a first plurality of organ surfaces, 
and the regressor having been trained using a plurality of body-surface, organ surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values. 
However, in a similar invention in the same field of endeavor, Traub teaches a system and method for the determination of a dose in radiotherapy (Title) including a deep learning algorithm based on an autoencoder ([0060]): 
encoding the body surface data ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]); 
decoding the set of organ principal coordinates ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]), 
wherein the encoding is performed by a first autoencoder ("encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output" Traub: [0060]),
and the decoding is performed by a second autoencoder ("decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output" Traub: [0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the deep learning algorithm based on an autoencoder as taught by Traub. One of ordinary skill in the art would have been motivated to make this modification because the 
	The combination of Sabczynski and Traub remains silent on: 
predicting a set of organ principal coordinates is performed by a regressor,
the first autoencoder having been trained using a first plurality of body surfaces,
the second autoencoder having been trained using a first plurality of organ surfaces, 
and the regressor having been trained using a plurality of body-surface, organ surface sets, each body-surface, organ-surface set including a plurality of body-surface latent variable values and a plurality of organ-surface latent variable values corresponding to the body surface latent variable values. 
However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 
predicting a set of organ principal coordinates is performed by a regressor ("orientation learning unit 206 trains a regressor (or regression-based predictor) based on the appearance features of to estimate anatomy" Reda: [0043]), 
the first autoencoder (Traub’s “encoder”) having been trained using a first plurality of body surfaces ("At 404, orientation learning unit 206 extracts appearance (or visual) features from the training image data" Reda: [0042], Fig. 4),
the second autoencoder (Traub’s “decoder”) having been trained using a first plurality of organ surfaces ("At 402, orientation learning unit 206 receives training image data of an anatomical structure of interest" Reda: [0041], Fig. 4), 
and the regressor having been trained ("pre-trained regressor" Reda: [0008]) using a plurality of body-surface, organ surface sets ("database of previously treated patients (e.g., training data)" Reda: [0031]), each body-surface, organ-surface set including a plurality of body-surface latent variable values 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the learning-based regressor for detection of anatomy orientation as taught by Reda. One of ordinary skill in the art would have been motivated to make this modification because "[the] ability to automatically detect anatomy orientation will not only benefit various clinical use cases (e.g., automatic MR scan planning), but will also pave ways to other high-level medical image analysis tasks" (Reda: [0024]). 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski and Traub in view of Reda, further in view of Han.
Regarding claim 26, the combination of Sabczynski, Traub, and Reda discloses: 
The method of claim 25, as described above, using machine learning ("a learning approach may be employed" Sabczynski: [0155]) to predict the surface ("surface of the organ, such as the lung, is estimated based on the surface coordinates" Sabczynski: [0144]). 
The combination of Sabczynski, Traub, and Reda remains silent on: 
reducing dimensionality of the body surface data;
predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data;
and expanding the compact representation.

reducing dimensionality of the body surface data ("dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information" Han: [0056]);
predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data ("can be combined or streamlined for a more compact representation of the distinctive information provided by the features" Han: [0056]);
and expanding the compact representation ("generating the pseudo-CT prediction model based on the feature vectors " Han: [0011]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the feature regression model with dimensionality reduction as taught by Han. One of ordinary skill in the art would have been motivated to make this modification because "when the number of extracted features from the MR images increases, the task of creating a predictive model may become more difficult to accomplish. ... Therefore, if features extracted from all voxels of all the images from all the plurality of existing patients are used to build the predictive model, the computational cost for processing such huge amount of data can be very expensive. … A large number of features may also cause unacceptable computational costs in using the prediction model to determine pseudo-CT images based on new MR data. Thus, in an embodiment, a dimensionality reduction module 132 may be used to generate reduced dimension feature vectors 140 without substantial loss of discriminative information provided by the MR features. The dimensionality reduction capture most of the relevant information from an original feature vector when reducing the original number of dimensions" (Han: [0056]). 

	Regarding claim 27, the combination of Sabczynski, Traub, Reda, and Han discloses: 
The method of claim 26, as described above. 
The combination of Sabczynski, Traub, and Han remains silent on: 
wherein predicting a compact representation includes predicting a set of organ latent variables representing a surface of an internal organ of the subject.
However, in a similar invention in the same field of endeavor, Reda teaches a learning-based regression model for detection of anatomy orientation (Title) including the use of latent variables ([0043]): 
wherein predicting a compact representation includes predicting a set of organ latent variables representing a surface of an internal organ of the subject ("mapping between appearance features (observable variables) and anatomy orientation (α,β) (latent variables)" Reda: [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the learning-based regressor for detection of anatomy orientation as taught by Reda. One of ordinary skill in the art would have been motivated to make this modification because "[the] ability to automatically detect anatomy orientation will not only benefit various clinical use cases (e.g., automatic MR scan planning), but will also pave ways to other high-level medical image analysis tasks" (Reda: [0024]). 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sabczynski, Kaminaga, and Han in view of Reda, further in view of Suk et al. (Notice of References Cited Non-Patent Documents Item U, hereinafter "Suk").
Regarding claim 7, the combination of Sabczynski, Kaminaga, Han, and Reda discloses: 
The method of claim 6, as described above. 
The combination of Sabczynski, Kaminaga, Han, and Reda remains silent on: 
wherein the regressor is a sparse linear regressor.
However, in a similar invention in the same field of endeavor, Suk teaches a deep learning-based latent feature representation with a stacked auto-encoder: 
wherein the regressor is a sparse linear regressor ("linear regression imposes sparsity to the solution" Suk: Pg. 848).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the latent feature representation with stacked auto-encoder as taught by Suk. One of ordinary skill in the art would have been motivated to make this modification because "the deep or hierarchical architecture can be efficiently used to discover latent or hidden representation, inherent in the low-level features from modalities, and ultimately to enhance classification accuracy" (Suk: Pg. 842). 

Regarding claim 8, the combination of Sabczynski, Kaminaga, Han, and Reda discloses: 
The method of claim 6, as described above. 
The combination of Sabczynski, Kaminaga, Han, and Reda remains silent on: 
wherein the regressor is a least absolute shrinkage and selection operator (LASSO) regressor.

wherein the regressor is a least absolute shrinkage and selection operator (LASSO) regressor ("least absolute shrinkage and selection operator (lasso)" Suk: Pg. 847).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ disclosed by Sabczynski, by including the latent feature representation with stacked auto-encoder as taught by Suk. One of ordinary skill in the art would have been motivated to make this modification because "the deep or hierarchical architecture can be efficiently used to discover latent or hidden representation, inherent in the low-level features from modalities, and ultimately to enhance classification accuracy" (Suk: Pg. 842). 

Regarding claim 9, the combination of Sabczynski, Kaminaga, Han, and Reda discloses: 
The method of claim 6, as described above,
wherein the regressor is a neural network ("embodiments can include model fitting approaches or neural networks" Sabczynski: [0155]).  
The combination of Sabczynski, Kaminaga, Han, and Reda remains silent on: 
wherein the regressor is a deep neural network.
However, in a similar invention in the same field of endeavor, Suk teaches a deep learning-based latent feature representation with a stacked auto-encoder: 
wherein the regressor is a deep neural network ("taking the deep network as a conventional multi-layer neural network" Suk: Pg. 845).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the biomechanical model for estimating position of an organ . 

Response to Arguments
	Applicant requests reconsideration of the rejections of claims 1-13 and 21-27, including independent claims 1, 21, and 25. Each of the arguments provided by Applicant are addressed below. 

Applicant argues the following: 

Applicant submits that independent claim 1 recites using machine learning to predict a surface of an internal organ of the subject based on the body surface data, the surface predicted as a mesh or volume mask output by the machine learning, and submits that Sabczynski does not disclose these limitations. Applicant submits that Sabczynski does not use machine learning to predict the surface of the internal organ. Applicant further submits that Sabczynski outputs the surface coordinates by the mechanical model and not a prediction of the surface as output by the machine learning. 

	
In response, Examiner respectfully submits that these arguments have been fully considered but they are not persuasive, as Sabczynski does in fact disclose these limitations. Examiner respectfully submits that Sabczynski does use machine learning to predict the surface of the internal organ (“In order to calculate the diaphragm motion form the surrogate signal a learning approach may be employed” Sabczynski: [0155]). Sabczynski also discloses that the diaphragm is an internal organ (“estimate the motion of the organ, such as diaphragm/lung/tumor”). In addition to calculating diaphragm motion, Sabczynski also makes clear that the surface of the diaphragm is predicted (“may provide data 358 

Applicant further argues the following: 

Applicant submits that claim 1 is amended to include limitations similar to claims 12 and 13, and that claim 1 recites controlling the scanner based on the predicted surface of the internal organ, the scanner controlled for scan range or coil placement. Applicant submits that Sabczynski and Kaminaga do not disclose this limitation. 
Applicant submits that as noted in the Office Action, Sabczynski does not use the organ surface for scan range or coil position, and that Sabczynski uses organ information to locate the tumor to trigger therapy when the tumor is at the correct positions. 
Applicant submits that Kaminaga does not control scan range or coil placement based on the surface of the internal organ. 
Applicant submits that while Sabczynski uses organ surface, this use is for triggering when to apply therapy. There is no spatial configuration such as scan range or coil position. 
The reason for providing scan range or coil position in the system of Sabczynski given in the Office Action does not link the scan range or coil position to the organ surface. The noted benefits from Kaminaga relied upon as the reason to combine are provided by recording information in an image, not control using organ position. If combined, the previous scan information would be recorded per Kaminaga and the approach of Sabczynski would be performed. 


In response, Examiner respectfully submits that these arguments have been fully considered but they are not persuasive. While Sabczynski and Kaminaga may not disclose this limitation individually, Examiner respectfully submits that the combination of Sabczynski and Kaminaga does in fact disclose the limitations of amended claim 1. Kaminaga is being relied upon for the rejection of amended claim 1 due to the amendments to the claim, which incorporate subject matter of dependent claims 12 and 13. 
Examiner respectfully submits that Kaminaga does in fact control scan range and coil placement, and that Sabczynski discloses determining organ surface information. Even though the predicted organ surfaces may be used for optimally applying radiation therapy, Examiner respectfully submits that this is still included in the claim limitation of “controlling the scanner based on the predicted surface of the internal organ.” There is in fact spatial configuration, as Sabczynski discloses that “tumor position 364 as well as the radiation therapy plan 368 may be sent to an online control computer 370 for controlling a radiation source 374” (Sabczynski: [0134]). The spatial configuration of the radiation source or scanner is thus controlled based on organ/tumor surface position. The features of scan range and coil position are taught by Kaminaga. 
Examiner is reciting parts of paragraphs [0012]-[0014] to demonstrate the problems to be solved and the solution as recited by Kaminaga: 
“Accordingly, there occurs a problem that information required for the present test cannot be acquired, there is an item set by imagination based on a past image or the like, or a photographing condition where the same setting as previous setting cannot be made occurs. In particular, in a cross-sectional image such as an MRI image or an X-ray CT image, it is difficult for a test technician to figure out information on a photographing position, a reconstruction range, or the like.” Kaminaga: [0012]
“Accordingly, precision for the comparative diagnosis may not be sufficiently obtained only by using a photographing plan (for example, a scan range and a reconstruction position) of the previous test.” Kaminaga: [0013]
“a medical image diagnostic system that are capable of creating shared information, by which medical information in the past can be widely applied and be reproduced with high precision, and of efficiently utilizing the shared information.” Kaminaga: [0014]

	The problem and solution recited by Kaminaga correspond directly with the problem and solution of the present application, as Kaminaga discloses that when the necessary information for performing a scan is not available (“information required for the present test cannot be acquired” 
	Examiner respectfully submits that accordingly, the noted benefits from Kaminaga that were relied upon as the reason to combine are actually solutions to the lack of having information for recording/scanning an image. The lack of information makes the scanning process more difficult for a user. Thus, one of ordinary skill in the art would know to use the information provided by Sabczynski (organ surface data) to assist with the scanning process. If combined, the information (in the form of organ surface data) would be determined by Sabczynski, and then this information would be used to control the coil placement and/or scan range of the imaging system (as taught by Kaminaga).

Applicant argues the following: 

Applicant submits that Sabczynski does not disclose using machine learning to predict a surface of an internal organ of the subject. Applicant submits that the machine learning is used to estimate diaphragm motion, not to predict the surface. 
Applicant submits that Han does not fill the gaps, as Han uses machine learning to generate a pseudo-CT prediction model based on MR feature vectors. Han outputs CT values from the prediction model, not a surface of an internal organ. 


In response, Examiner respectfully submits that these arguments have been fully considered but they are not persuasive, and further submits that many of the following responses were provided with respect to the first argument provided by Applicant; however, these responses will be reiterated below. 
learning approach may be employed” Sabczynski: [0155]). Sabczynski also discloses that the diaphragm is an internal organ (“estimate the motion of the organ, such as diaphragm/lung/tumor”). In addition to calculating diaphragm motion, Sabczynski also makes clear that the surface of the diaphragm is predicted (“may provide data 358 corresponding to lung surface and data 360 corresponding to diaphragm surface” Sabczynski: [0132]). Examiner further respectfully submits that using machine learning to estimate diaphragm motion does not preclude that machine learning is also (or even simultaneously) used to predict a surface of an internal organ. 

Applicant further argues: 

Applicant submits that claim 21 recites that using machine learning to predict the surface includes: reducing dimensionality of the body surface data, predicting a compact representation of the surface of the internal organ based on the reduced dimensionality body surface data, and expanding the compact representation. Applicant submits that Sabczynski and Han do not disclose these limitations.
Applicant submits that Han uses dimensionality reduction as a pre-process of the features to be input for training and for input for application, and that Han does not use the machine learning to predict the surface where the compact representation is expanded. 


In response, Examiner respectfully submits that these arguments have been fully considered but they are not persuasive. While Sabczynski and Han may not disclose these limitations individually, Examiner respectfully submits that the combination of Sabczynski and Han does in fact disclose the limitations of claim 21.
Examiner respectfully submits that Han does use machine learning to predict information on anatomical areas (organs) where the compact representation is expanded, as Han discloses that a “processor 514 can utilize the MR feature vectors 120 (or reduced dimension feature vectors 140) and anatomical location of interest to generate a pseudo-CT prediction model 150 for that particular anatomical location of interest” (Han: [0090]). It is clear that machine learning is involved in this process (“machine learning and supervised learning can be used for building the pseudo-CT prediction model 150. Supervised learning is a branch of machine learning that infers a prediction model given a set of training data” Han: [0063]). Han further specifies the various organs that can be predicted using the invention: “each pseudo-CT prediction model is for a particular anatomical area (e.g., a pseudo-CT prediction model for a prostate, a pseudo-CT prediction model for a right lung, a pseudo-CT prediction model for a left lung, a pseudo-CT prediction model for a brain, and the like)” (Han: [0091]). While not explicitly mentioning that the “surface” of the organs are predicted, Examiner respectfully submits that a) the teaching of using machine learning for the prediction of internal organ surfaces has already been discussed as being taught by Sabczynski, as described above, and b) the surface of the organs is being considered to be included as part of the “various anatomical aspects” of the models taught by Han (“each model may depict various anatomical aspects of a prostate, for example” Han: [0091]). 

Applicant argues the following: 

Applicant submits that Sabczynski does not disclose using machine learning to predict a surface of an internal organ of the subject, and further submits that the machine learning is used to estimate diaphragm motion, not to predict the surface. 
Applicant submits that Traub does not fill the gaps, as the machine learning of Traub is used to predict radiation distribution, not a surface of an internal organ. 
Applicant submits that Reda does not fill the gaps, as Reda does not use the machine learning to predict a surface of an internal organ. 


In response, Examiner respectfully submits that these arguments have been fully considered but they are not persuasive, as Sabczynski does in fact disclose using machine learning to predict a surface of an internal organ of the subject (“In order to calculate the diaphragm motion form the surrogate learning approach may be employed” Sabczynski: [0155]). Sabczynski also discloses that the diaphragm is an internal organ (“estimate the motion of the organ, such as diaphragm/lung/tumor”). In addition to calculating diaphragm motion, Sabczynski also makes clear that the surface of the diaphragm is predicted (“may provide data 358 corresponding to lung surface and data 360 corresponding to diaphragm surface” Sabczynski: [0132]). Examiner further respectfully submits that using machine learning to estimate diaphragm motion does not preclude that machine learning is also (or even simultaneously) used to predict a surface of an internal organ. 
Examiner further respectfully submits that the arguments provided that Traub and Reda, respectively, do not fill the gaps are moot, as Traub and Reda are not being relied upon for teaching the prediction of internal organ surfaces. The use of machine learning for the prediction of organ surfaces is disclosed by Sabczynski, as described above. 

Applicant further argues: 

Applicant submits that Sabczynski, Traub, and Reda do not disclose the limitations of claim 25. 
Applicant submits that Sabczynski uses body surfaces and organ surfaces with biomechanical modeling, not body surfaces for one autoencoder and organ surfaces for another autoencoder, and also submits that there are no body-surface, organ surface sets for training regression. 
Applicant submits that Traub does not provide for the intervening predicting being performed by a regressor between the encoder and decoder, and also submits that Traub deals with radiation distribution and does not use body surfaces for one autoencoder and organ surfaces for another autoencoder. Applicant also submits that there are not body-surface, organ surface sets for training regression. 
Applicant submits that the regressor of Reda is not between an encoder and decoder; there is no body surfaces for one autoencoder and organ surfaces for another autoencoder; and the regression is between appearance features and colatitude, so there are not body-surface, organ surface sets for training regression.


Regarding Traub, Examiner respectfully submits that Traub is not being relied upon for providing intervening predicting performed by a regressor. Examiner further respectfully submits that Traub dealing with radiation distribution does not preclude Traub from teaching the limitations of the claimed invention, as controlling the radiation distribution of a scanner is well within the scope of controlling the scanner. For example, one can control the locations along the length of the body of a subject to which the radiation is being distributed by setting an appropriate scan range. The setting of the scan range includes the parameters of radiation distribution. Additionally, with respect to Traub, Examiner respectfully submits that Traub does disclose multiple autoencoders: “encoder uses raw data, which in this embodiment are the spectra from the detectors of the grid 13, as input and produces a feature or a representation as output” (Traub: [0060]) and “decoder uses the extracted feature from the encoder as input and reconstructs the original input raw data as output” (Traub: [0060]). Traub also discloses body surface data (“tracked target, which may for example be at least one physical marker on the body surface of the patient” Traub: [0038]) and organ surface data (“output is the radiation distribution in the region of interest 26 comprising the target area 24” Traub: [0060]). 
Regarding Reda, Examiner respectfully submits that in Reda’s invention alone, the regressor is not described as being between an encoder and a decoder, as Reda is not being relied upon for teaching an encoder and a decoder. Instead, Traub is being relied upon for these features. In a combination of the Traub and Reda references, the regressor of Reda could be between the encoder and decoder of Traub. Furthermore, similar to the above response, Examiner respectfully submits that Reda is not being relied upon for multiple autoencoders. Lastly, Examiner respectfully submits that the appearance 

	With respect to the arguments provided by Applicant for the 35 U.S.C. 103 rejections, it appears that several of these arguments may be arguing against the references individually. Examiner respectfully cites a section from MPEP 2145 below to address these arguments against individual references. 
“One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).”

-MPEP 2145


Applicant further argues the following: 

Applicant submits that dependent claims 2-13, 22-24, and 26-27 depend from the independent claims, and are allowable for the same reasons as the respective base claim. Applicant further provides comparisons between several of the dependent claims listed above and the independent claims, and submits that the dependent claims are allowable for the same reasons as the corresponding independent claim.  

	
In response, Examiner respectfully submits that the arguments regarding each independent claim were addressed above, and the responses apply equally to the listed dependent claims. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Singh et al. (“Estimating a Patient Surface Model for Optimizing the Medical Scanning Workflow;” Medical Image Computing and Computer-Assisted Intervention; 2014; 17 (Pt 1): 472-479; hereinafter “Singh”) discloses a study to improve current scanning workflows. The problem to be solved in this study is the same problem as recited in the specification of the present application, specifically: to “reduce unnecessary radiation” and “improve the current scanning workflow.” Additionally, this reference teaches many of the limitations of the claims, including: “obtain a detailed body surface model of the patient;” “estimate of organ positions;” “restrict the scan range to reduce unnecessary radiation;” “use machine learning to estimate the patient surface geometry;” “sparse body surface model;” and “applicable to different types of medical scanner, such as CT, MR.” 
Saalbach et al. (EP 3537976 A1, hereinafter “Saalbach”) discloses a system and method for selecting an acquisition parameter for an imaging system (Abstract). The abstract of Saalbach’s disclosure demonstrates further relevance to the present application, as the abstract describes several of the limitations of independent claim 1, including the following: sensing an outer surface of a body of a subject (“sensor data from a camera system”), the sensing providing body surface data comprising a skin surface of the subject (“indicative of a distance that parts of the patient's exterior have towards the camera system”); using machine learning (“machine learning algorithm is applied to the depth-related map”) to predict a surface of an internal organ of the subject based on the body surface data (“depth- related map is accessed which is generated on the basis of sensor data from a camera system”); and controlling the scanner based on the 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner of Art Unit 3793